DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US Patent Application Publication 2018/0222365).
	Re claim 1, Shimizu discloses an armrest (9) mounted in a door trim (1) of a vehicle having a vehicular interior surface, the armrest comprising a protruded section protruded from the vehicular interior surface toward a vehicular interior side and extending in a vehicular front-rear direction, the protruded section including an upper section (22) disposed on an upper side, a lower section (23) disposed on a lower side, an intermediate section (25) disposed between the upper section and the lower section and connecting the upper section and the lower section on a vehicular interior side; and ribs (32A) disposed on a vehicular exterior side with respect to the 
	Re claim 3, a mount section (23, as shown in figure 6) is disposed below the lower section and with which the armrest is mountable on another component, wherein the ribs are arranged above the mount section.
	Re claim 4, the ribs includes high rigidity ribs (the first and third ribs) and low rigidity ribs (the second and fourth ribs) that are arranged alternately in the vehicular front-rear direction (as shown by figure 8).
	Re claim 8, the ribs are formed integrally with the protruded section (as shown in figure 8).
	Re claim 10, the protruded section includes a recessed section that is surrounded by the upper section, the intermediate section, and the lower section and has a space (30) therein on the vehicular exterior side with respect to the intermediate section, and the ribs are arranged in the space of the recessed section.
	Re claim 11, each of the ribs is a plate member having a vehicular interior side peripheral edge portion and the vehicular interior side peripheral edge portion is continuous from the upper section, the intermediate section, and the lower section (as shown by figures 5 and 8).

Allowable Subject Matter
Claims 2, 5-7, 9, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle armrest and energy absorption structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
February 13, 2021